Exhibit 10.2

FIRST AMENDMENT TO PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “First Amendment”) is dated as
of February 15, 2013 (the “Amendment Date”) by and among RANCON REALTY FUND V, a
California limited partnership (“Seller”), and 521 EAST 11TH ST. LLC, a
California limited liability company, and 1250 FAIRFAX LLC, a California limited
liability company (together, “Buyer”).

Recitals

A. Seller and Buyer are parties to that certain Purchase Agreement dated as of
February 13, 2013 (the “Purchase Agreement”), whereby, upon the terms and
conditions set forth therein, Seller agreed to sell and Buyer agreed to buy the
Property described in the Purchase Agreement.

B. Seller and Buyer Parties now desire to amend the Purchase Agreement as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereto agree that the Purchase Agreement is hereby amended as follows:

1. Definitions. Capitalized terms used in this First Amendment shall have the
meanings set forth in the Purchase Agreement, except as otherwise defined
herein.

2. Purchase Price. The Purchase Price for the Property shall be Eight Million
Four Hundred Thousand and No/100ths Dollars ($8,400,000).

3. Carryback Note Amount. Paragraph 3(a)(ii) of the Purchase Agreement, the
preamble of the Carryback Note in Exhibit H of the Purchase Agreement, and the
third paragraph on the first page of the Carryback Deed of Trust in Exhibit I to
the Purchase Agreement, are each modified to state that the Carryback Note shall
be in the amount of Five Million Five Hundred Thousand and No/100ths Dollars
($5,500,000).

4. Carryback Note Maturity Date. Paragraph 3(a)(ii) of the Purchase Agreement is
modified to state that Buyer shall have the right to extend the term of the
Carryback Note for an additional sixty (60) days upon written notice to Seller
of Buyer’s election to extend the term of the Carryback Note, delivered to
Seller on or before the end of the initial term. Paragraph 2 of Exhibit H to the
Purchase Agreement is hereby modified to read in its entirety as follows:

“Payments. All outstanding principal, together with all accrued and unpaid
interest on the unpaid principal balance of this Note, and all other sums then
owed with respect to this Note shall be due and payable in full on the date that
is SIXTY (60)

 

First Amendment to Purchase Agreement

Page 1 of 4



--------------------------------------------------------------------------------

DAYS from the date of this Note (the “Maturity Date”); provided, however, Maker
may extend the Maturity Date for one (1) additional period of SIXTY (60) DAYS by
written notice to Payee delivered to Payee on or before the expiration of the
initial Maturity Date.”

5. Letter of Credit. Paragraph 3(a)(ii)(b) of the Purchase Agreement is modified
to state that the Letter of Credit shall be in the amount of Five Hundred
Thousand and No/100ths Dollars ($500,000).

6. Cash Payment. Paragraph 3(a)(iii) of the Purchase Agreement is modified to
state that the Cash Payment shall be in the amount of Two Million Four Hundred
Thousand and No/100ths Dollars ($2,400,000).

7. One Legacy Lease; Closing Extension. Seller shall have the right, on written
notice to Buyer delivered prior to the scheduled Closing Date, to extend the
Closing Date until March 6, 2013, for the purpose of finalizing and executing
the One Legacy Lease; provided that this right shall not modify, reduce or alter
the closing condition set forth in paragraph 5(a)(vii) of the Purchase
Agreement.

8. Effective Date. The date set forth in the preamble of the Purchase Agreement
as the “Effective Date” is modified from February 13, 2013, to February 15,
2013, such that the “Effective Date” of the Purchase Agreement is February 15,
2013.

9. Miscellaneous. This First Amendment may be executed in counterparts,
including facsimile counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one and the same instrument.
Capitalized terms used in this First Amendment but not defined herein shall have
the meanings given to such terms in the Purchase Agreement. Except as
specifically set forth in this Amendment, the Purchase Agreement shall be
unmodified and shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first set forth above.

 

SELLER: RANCON REALTY FUND V, a California limited partnership By:   RANCON
FINANCIAL CORPORATION, a California corporation, its general partner   By:  

/s/    Daniel L. Stephenson        

    Daniel L. Stephenson, President By:  

/s/ Daniel L. Stephenson

  Daniel L. Stephenson, its general partner

 

First Amendment to Purchase Agreement

Page 2 of 4



--------------------------------------------------------------------------------

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

First Amendment to Purchase Agreement

Page 3 of 4



--------------------------------------------------------------------------------

BUYER: 521 EAST 11TH ST. LLC, a California limited liability company By:  

/s/    Robert Hanasab        

  Robert Hanasab, Authorized Agent 1250 FAIRFAX LLC, a California limited
liability company By:  

/s/    Robert Hanasab        

  Robert Hanasab, Authorized Agent

First American Title Insurance Company

The undersigned executes this First Amendment for the purposes of acknowledging
its agreement to serve as escrow agent in accordance with the terms of this
First Amendment.

 

First American Title Insurance Company By:  

/s/    Liz Zankich        

  Liz Zankich, Senior Escrow Officer

 

First Amendment to Purchase Agreement

Page 4 of 4